DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 2020/0106569, hereinafter Tsai, claiming priority of provisional application 62/737,239) and in view of Wang et al (US 2021/0160919, hereinafter Wang). 

Regarding claim 1, Tsai discloses a method for wireless communication, comprising: performing a sending operation of a first feedback sequence on a first uplink resource, wherein the first feedback sequence comprises feedback information corresponding to at least one piece of first Downlink Control Information (DCI) (UE transmits first HARQ feedback for the sequence of PDSCHs scheduled by the DCI(s) on the PUCCH, Para [0032-33]), the feedback information corresponding to the first DCI reflects a reception situation of a data channel scheduled by the first DCI or a reception situation of the first DCI (ACK or NACK is used to indicate if the DL transport block was correctly received and decoded, Para [0030]), 							when first DCI indicates an invalid feedback resource (DCI without HARQ timing indicator conveys to the UE that HARQ feedback is postponed (i.e. will be indicated in a later/second DCI), Para [0136], absence of HARQ timing indicator indicates a pending HARQ-ACK, page 7 of provisional 62/737,239, where DCI without the timing location of feedback is considered invalid feedback resource) a resource location of the first uplink resource is indicated by a second DCI (timing and resource for HARQ feedback (e.g. PUCCH) is received later, Para [0143]/Fig. 16, BS triggers UE to transmit postponed HARQ feedback, Para [0138], e.g. DCI trigger for HARQ feedback, Fig. 9.  Also see pages 7-10 from provisional application 62/737,239);			but does not explicitly disclose the second DCI includes an information field to indicate a distance between a time slot occupied by the first uplink resource and a time slot occupied by the second DCI.  Wang discloses the BS transmits DCI in slot n1 and the DCI indicates the HARQ feedback is in time slot n1 + offset_0, where offset_0 is 2 and the UE transmits HARQ feedback in slot n3, Para [0238], meaning DCI indicates the distance of 2 time slots, in this case.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Wang in the system of Tsai in order to improve HARQ feedback efficiency and lower transmission collisions between different nodes.
Regarding claim 7, Tsai discloses a method for wireless communication, comprising: performing a receiving operation of a first feedback sequence on a first uplink resource, wherein the first feedback sequence comprises feedback information corresponding to at least one piece of first Downlink Control Information (DCI) (UE transmits first HARQ feedback for the sequence of PDSCHs scheduled by the DCI(s) on the PUCCH, Para [0032-33]), the feedback information corresponding to the first DCI reflects a reception situation of a data channel scheduled by the first DCI or a reception situation of the first DCI (ACK or NACK is used to indicate if the DL transport block was correctly received and decoded, Para [0030]), when first DCI indicates an invalid feedback resource (DCI without HARQ timing indicator conveys to the UE that HARQ feedback is postponed (i.e. will be indicated in a later/second DCI), Para [0136], absence of HARQ timing indicator indicates a pending HARQ-ACK, page 7 of provisional 62/737,239, where DCI without the timing location of feedback is considered invalid feedback resource), a resource location of the first uplink resource is indicated by a second DCI (timing and resource for HARQ feedback (e.g. PUCCH) is received later, Para [0143]/Fig. 16, BS triggers UE to transmit postponed HARQ feedback, Para [0138], e.g. DCI trigger for HARQ feedback, Fig. 9.  Also see pages 7-10 from provisional application 62/737,239); but does not explicitly disclose the second DCI includes an information field to indicate a distance between a time slot occupied by the first uplink resource and a time slot occupied by the second DCI.  Wang discloses the BS transmits DCI in slot n1 and the DCI indicates the HARQ feedback is in time slot n1 + offset_0, where offset_0 is 2 and the UE transmits HARQ feedback in slot n3, Para [0238], meaning DCI indicates the distance of 2 time slots, in this case.										
Regarding claim 13, Tsai discloses a terminal device (UE, Fig. 17), comprising a memory and a processor (processor and memory, Fig. 17), wherein the processor is configured to execute instructions stored in the memory to perform following operation: performing a sending operation of a first feedback sequence on a first uplink resource, wherein the first feedback sequence comprises feedback information corresponding to at least one piece of first Downlink Control Information (DCI) (UE transmits first HARQ feedback for the sequence of PDSCHs scheduled by the DCI(s) on the PUCCH, Para [0032-33]), the feedback information corresponding to the first DCI reflects a reception situation of a data channel scheduled by the first DCI or a reception situation of the first DCI (ACK or NACK is used to indicate if the DL transport block was correctly received and decoded, Para [0030]), when first DCI indicates an invalid feedback resource (DCI without HARQ timing indicator conveys to the UE that HARQ feedback is postponed (i.e. will be indicated in a later/second DCI), Para [0136], absence of HARQ timing indicator indicates a pending HARQ-ACK, page 7 of provisional 62/737,239, where DCI without the timing location of feedback is considered invalid feedback resource), a resource location of the first uplink resource is indicated by a second DCI (timing and resource for HARQ feedback (e.g. PUCCH) is received later, Para [0143]/Fig. 16, BS triggers UE to transmit postponed HARQ feedback, Para [0138], e.g. DCI trigger for HARQ feedback, Fig. 9.  Also see pages 7-10 from provisional application 62/737,239); but does not explicitly disclose the second DCI includes an information field to indicate a distance between a time slot occupied by the first uplink resource and a time slot occupied by the second DCI.  Wang discloses the BS transmits DCI in slot n1 and the DCI indicates the HARQ feedback is in time slot n1 + offset_0, where offset_0 is 2 and the UE transmits HARQ feedback in slot n3, Para [0238], meaning DCI indicates the distance of 2 time slots, in this case.					

Claims 2-6, 8-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, in view of Wang and in view of Tsai et al (US 2020/0044791, hereinafter Tsai2, claiming priority date of all provisional applications except 62/828,560).

Regarding claims 2, 8 and 14, Tsai discloses the method/device of claim 1/7/13, but not wherein the second DCI further comprises first information, and the first information is used for indicating that a feedback sequence transmitted on the first uplink resource comprises feedback information corresponding to the at least one piece of first DCI.  Tsai2 discloses one or more DCIs carry group index value for a first HARQ feedback group and a later request can indicate the first group index value for the first feedback group, Para [0075-76], e.g. a later received DCI trigger with group index for a particular HARQ feedback group, Fig. 5.  Also see pages 4-10 from provisional application 62/753,117.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Tsai2 in the system of Tsai in view with Wang in order to provide a more effective method for a BS to request retransmission of HARQ feedback by grouping DL transmissions with an index so a specific group can be identified later for feedback purposes.
Regarding claims 3, 9 and 15, Tsai discloses the method/device of claim 2/8/14, but not wherein the first information comprises: information of a first group; wherein the first group is a channel group where the data channel scheduled by the at least one piece of first DCI is located.  Tsai2 discloses one or more DCIs carry group index value for a first HARQ feedback group and a later request can indicate the first group index value for the first feedback group, Para [0075-76], e.g. a later received DCI trigger with group index for a particular HARQ feedback group, Fig. 5.
Regarding claims 4, 10 and 16, Tsai discloses the method/device of claim 3/9/15, but not wherein both the first DCI and the second DCI comprise a group identifier of the first group. Tsai2 discloses one or more DCIs carry group index value for a first HARQ feedback group and a later request can indicate the first group index value for the first feedback group, Para [0075-76], e.g. a later received DCI trigger with group index 0 for a particular HARQ feedback group 0, Fig. 5.
Regarding claims 5, 11 and 17, Tsai discloses the method/device of claim 1/7/13, but not wherein the first DCI comprises first count information (Tsai2 discloses counter DAI, Para [0036]), and the first count information indicates: a ranking of a single piece of the first DCI being sent at present or a data channel scheduled by a single piece of the first DCI among the first DCI already sent or the data channels scheduled by the first DCI already sent, wherein the ranking is based on an order of DCI detection opportunities or an order of data channel transmission opportunities.  Tsai2 discloses the C-DAI indicates the accumulative number of PDDCH monitoring occasions in ascending order of starting time of the PDCCH occasions, Para [0036].
Regarding claims 6 and 12, Tsai discloses the method/device of claim 5/11, but not wherein a number of bits of the first feedback sequence is determined based on the first count information.  Tsai2 discloses the UE uses the count and total DAI values to determine if a DL transmission was missed and feedback the correct number of bits, Para [0038], e.g. 6 bits for 6 PDSCHs, Para [0035].						 
Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant argues Tsai does not disclose the new limitation when the first DCI indicates an invalid feedback resource, a resource location of the first uplink resource is indicated by a second DCI.													In response, Applicant amends the limitations and merely asserts Tsai does not disclose the limitation.  Applicant has no actual argument.  Para [0061] of Applicant’s published specification states DCI can indicate an invalid feedback resource, for example, HARQ timing indication information in the DCI does not indicate a time domain location of the feedback resource.  This means DCI that does not have a time location of the feedback resource is considered an invalid feedback resource, as admitted by Applicant’s own specification.  Para [0136] of Tsai discloses DCI that does not carry a timing indicator is used to convey to a UE that HARQ-ACK feedback is postponed (meaning the feedback location will be in a later or second DCI) and page 7 of provisional 62/737,239 states absence of HARQ timing indicator in the DCI can indicate a pending HARQ-ACK TxOP.  The first DCI having no HARQ timing indication, which is disclosed by Tsai, is an example of invalid feedback resource, as admitted in Para [0061] of Applicant’s specification.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461